Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 19, 1994, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he refused suitable employment without good cause.
Claimant worked as a proofreader for a temporary job placement agency. As a result of claimant’s failure to respond to several telephone messages left by his employer regarding prospective job assignments, the Board, inter alia, disqualified claimant from receiving unemployment insurance benefits. Claimant asserts that the Board’s decision is not supported by substantial evidence and that he was denied due process because he was interrupted frequently at the hearing. We find claimant’s assertions to be without merit. The employer’s testimony that claimant failed to respond to several messages left on his answering machine concerning offers of employment constitutes substantial evidence supporting the Board’s decision. Although claimant’s testimony contradicted that of his employer, this was an issue of credibility for the Board to resolve. Moreover, we do not find that the Hearing Officer unduly interrupted claimant so as to deprive him of a fair hearing.
Mikoll, J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.